Citation Nr: 1716720	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  16-22 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Fitch, Counsel 



INTRODUCTION

The Veteran served on active duty from March 1951 to April 1971.

This matter comes before the Board of Veterans Appeals (Board) from a January 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Veteran filed a notice of disagreement dated in January 2015, and the RO issued a statement of the case dated in May 2016.  The Veteran submitted a substantive appeal in May 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After reviewing the record, the Board finds that additional evidentiary development is necessary.

At present, service connection is in effect for the following disabilities:  coronary artery disease, evaluated as 60 percent disabling; bilateral hearing loss, evaluated as 20 percent disabling; tinnitus, evaluated as 10 percent disabling; hiatal hernia, evaluated as 10 percent disabling; and a coronary artery bypass graft (CABG) scar, evaluated as zero percent disabling.  The Veteran's combined disability rating is 70 percent.  Thus, he meets the percentage requirements set forth in 38 C.F.R. § 4.16(a) for consideration of an award of a total rating based on individual unemployability.  Under these circumstances, it must be determined whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

The record shows that the Veteran is currently unemployed.  He alleges that his service-connected disabilities prevent him from obtaining gainful employment.  He has not yet been afforded a VA examination in connection with this claim.  In reviewing the available record, the Board finds that the record is otherwise inadequate to determine whether the Veteran's service-connected disabilities, either singly or in combination, prevent him from obtaining and maintaining substantially gainful employment.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be scheduled for a VA medical examination to determine the impact of his service-connected disabilities, either singly or in combination, on his employability.  Access to the Veteran's electronic VA claims folder must be made available to the examiner for review in connection with the examination.   

After examining the Veteran and reviewing the record, the examiner should provide an opinion, with supporting rationale, as to whether the Veteran's service-connected coronary artery disease, hearing loss, tinnitus, hiatal hernia, and CABG scar prevent him from securing and following a substantially gainful occupation, without consideration of his age or nonservice-connected disabilities.  

2.  After undertaking any additional development deemed necessary, the AOJ should readjudicate the claim.  If the benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




